Baldwin, J.
delivered the opinion of the Court.
The appellant’s sale and repurchase of the slave Squire, belonging to his testator’s estate and undisposed of by his will, gave him no title to said slave ; such sale having been unnecessary for the payment of debts due from the estate; and the law therefore making it the duty of the executor to reserve him in kind for the distributees. The accountability of the appellant for said slave is consequently the same as if such sale had not been made, and he is bound to surrender him for distribution, and to account for hires, and for interest thereupon, in like manner as if he had hired him out and collected the hires. There is therefore no error in so much of the decree of the Circuit Court as directs the sale of said slave by a commissioner, with the view of distributing the proceeds thereof amongst the appellees entitled thereto, and as holds the appellant chargeable with such hires from the time of his qualification until such sale shall be made. But the decree is erroneous, to the prejudice of the appellees, in exonerating the appellant from accountability for interest on the hires, instead of directing that in the settlement of his accounts the hires of said slave shall be debited to the executor in the respective years in which they should have fallen due, so as to affect the annual balances upon which interest is allowed. And the said decree is erroneous, to the prejudice of the appellant, in not directing the executor, instead of being debited with interest as well as principal on the sale notes from the time they fell due, to be debited with the principal only of said notes in the year when they fell due, without interest, except such as is allowed on the annual balances. It is therefore ordered and decreed, that so much of the de*9cree of the Circuit Court as is above declared to be erroneous, tvhether to the prejudice of the appellant or the appellees, be reversed and annulled: And that the appellees, as the parties substantially prevailing, recover against the appellant their costs by them in this Court expended in the defence of this appeal. And the cause is remanded, &c.